DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication to Demeritt 2011/0075965US.
In terms of claim 1, Demeritt teaches a photonic chip (Figure 1-8): comprising: a substrate (Figure 7: 120); a front end of line region (Figure 7: 100) formed over the substrate (Figure 7: 100 and 120), the front end of line region (Figure 7: element 14, area where 100/102 are located) 5including transistors and electro-optic devices ([0074]); and an optical coupling region (Figure 7: 66) formed to receive a plurality of optical fibers ([0071-0074]), wherein the front end of line region (100) is removed within the optical coupling region (Figure 7: 100 is not in the area of 66), wherein the optical coupling region provides for alignment of optical cores of the plurality of optical fibers with the front end of line region when the plurality of optical fibers are positioned 10within the optical coupling region ([0074]).
As for claim 2, Demeritt teaches the device of claim 1, further comprising: a buried oxide region disposed between the substrate and the front end of line region (at location 80 [0068])
As for claim 3, Demeritt teaches the device of claim 2, wherein the buried oxide region ([0068] at location 80) is removed within the optical coupling region (oxide material at 80 is not at 66 as shown by figure 7 wherein the channel 66 are clear of passage)
As for claim 4, Demeritt teaches the device of claim 1, further comprising:  20a shallow trench isolation region (126) disposed between the substrate and the front end of line region (Figure 6 or 7: 126).
As for claim 5, Demeritt teaches the device of claim 4, wherein the shallow trench isolation region is removed within the optical coupling region (Figure 6 or 7: See area of 66 that abuts with the top surface of 120 wherein 126 is not located in between 66 and 120).
As for claim 10, Demeritt teaches the device of claim 1, wherein the optical coupling region (66) provides for alignment of optical cores of the plurality of optical fibers with a respective plurality of optical waveguides within the front end of line region ([0071-0074])
As for claim 11, Demeritt teaches the device of claim 1, wherein the optical coupling region provides for alignment of optical cores of the plurality of optical fibers with a respective plurality of optical grating couplers within the front end of line region ([0070-0074])
As for claim 12, Demeritt teaches the device of claim 1, further comprising:  25a back end of line region (70) formed over the front end of line region (100), the back end AYARP007.C135 Patent Applicationof line region removed within the optical coupling region, the back end of line region including metal interconnect structures (Figure 4: 70 and Figure 6 and 7: 70 and 100).
As for claim 13, Demeritt teaches the device of claim 1, further comprising:  5an optical isolating material (air gap 126) disposed between the substrate and the front end of line region (Figure 6: 126).
In terms of claim 14, Demeritt teaches a photonic chip (Figure 1-7) comprising: a substrate (Figure 6 or 8: 70), wherein a portion of the substrate is removed to form an optical 10coupling region (Figure 6 or 7: channel 66 wherein a part of substrate 70 is removed to cavity channels 66), the optical coupling region formed to receive a plurality of optical fibers ([0071]); and a front end of line region (Figure 6: 100) formed over the substrate (Figure 6), the front end of line region including transistors and electro-optic devices ([0058]), the front end of line region including a plurality of optical grating couplers ([0127]) positioned to optically couple with respective optical 15cores of the plurality of optical fibers through a corresponding optical turning mechanism ([0071-0074 and [0127]).

As for claim 15, Demeritt teaches the device of claim 14, wherein the substrate at an edge of the optical coupling region provides a stop barrier (52) for the plurality of optical 20fibers (Figure 6).
As for claim 18, Demeritt teaches the device of claim 14, wherein the optical coupling region (66) includes alignment structures for aligning the optical cores of the plurality of optical fibers (sidewalls of 66) as needed to optically couple the optical grating couplers ([0127]) with respective 10optical cores of the plurality of optical fibers through the corresponding optical turning mechanism (520 and [0127]).
As for claims 19 and 20, Demeritt teaches the device of claim 14, wherein a depth of the portion of the substrate that is removed to form the optical coupling region is greater than an 15outer diameter of any of the plurality of optical fibers (See 66 wherein the fibers are fitted within 66 so the diameter of the fiber has to be smaller than the diameter of channel 66), wherein the depth of the portion of the substrate that is removed to form the optical coupling region is measured perpendicular to a bottom surface of the substrate (Figure 4 and 6 area of 66); a back end of line region (120) formed over the front end of line region (100), the back end of line region including metal interconnect structures (See area of 80).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Demeritt 2011/0075965US in view of the US Patent Application Publication to Ghiron 2007/0274630US.
In regards to claim 6-9, Demerit teaches the device of claim 1, Demeritt does not teach wherein further comprising: a deep trench isolation region disposed between the substrate and the front end of line region; wherein the deep trench isolation region is removed within the optical coupling region; wherein the optical coupling region includes alignment structures for aligning the optical core of the 10optical fiber with the front end of line region; wherein the alignment structures include a plurality of recessed regions that extend across the optical coupling region in a substantially parallel manner.
Ghiron does teach a deep trench isolation region (Figure 3: 46) disposed between the substrate  (Figure 3: 12) and the front end of line region (40); wherein the deep trench isolation region (46) is removed within the optical coupling region (See 42 does not contain 46); wherein the optical coupling region includes alignment structures (48) for aligning the optical core of the 10optical fiber with the front end of line region (Figure 3: 12 and 48); wherein the alignment structures include a plurality of recessed regions that extend across the optical coupling region in a substantially parallel manner (Figure 3: 48). It would have been one of ordinary skill in the art before the effective filing date of the current application to modify the device of Demerit to include the use of shallow trench and deep trenches to enhance the alignment of the fiber. The position of the alignment being positioned across the coupling region in a parallel manner will increase the alignment property of the coupling region structure (Ghiron’s [0029]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Demeritt 2011/0075965US in view of the US Patent Ellis Monaghan 9,274,283US.
In regards to claim 16-17 Demeritt teaches the device of claim 14, Demeritt does not teach further comprising: an electrical isolation region disposed between the substrate and the front end of line region, wherein openings exist in the electrical isolation region to enable light 25transmission between the plurality of optical grating couplers and the plurality of optical AYARP007.C136 Patent Applicationfibers; wherein the electrical isolation region is either one or more of a buried oxide region, a shallow trench isolation region, 5and a deep trench isolation region.
Ellis Monaghan does an optical coupling device further comprising: an electrical isolation region (105 Shallow Trench Column 5 30-67) disposed between the substrate  (101) and the front end of line region (140), wherein openings exist in the electrical isolation region to enable light 25transmission between the plurality of optical grating couplers and the plurality of optical AYARP007.C136 Patent Applicationfibers (Column 1); wherein the electrical isolation region is either one or more of a buried oxide region, a shallow trench isolation region, 5and a deep trench isolation region (105). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to use an electrical trench isolation to isolate the waveguide from electrical interference. This modification will result in a cleaner optical signal traveling through the device it couples from one optical component to the next. 
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. In this instant the applicant argued pertaining to claim 1, the substrate 120 of Demeritt is not part of a photonic chip (Remarks Pave 6: 2nd Paragraph). 
The examiner respectfully disagrees as shown in Figure 7 and 8 the device 204 is considered by the examiner has the photonic chip. The device is including Figure 8 into this response for clarification since Figure 8 includes a citation for all the component of Figure 7 as element 204. This is not new grounds of rejection since all the structures were previous cited in Figure 7. This citation of Figure 8 is only to make the record clear so the applicant can under examiner position. The device contains all the components of Figure 8 and thus contain a bottom substrate 120. The claims language does not preclude the examiner from considering multiple components from being “photonic chip”. Further claim 1 and drawing of the specification seems to support a photonic chip having multiple layers or components.
The applicant further argued element 100 of Demeritt can not be part of the photonic chip since it is made of separate component from the substrate 120 (Remarks Page 6: Last Paragraph).
The examiner disagrees that the substrate 120 can not be consider part of the photonic of Figure 8 since it is and individual component. Figure 8 illustrates many components are integrated together to make up the photonic chip of Figure 8 wherein the substrate 120 is one of the components that makes up the chip.
The applicant also argues the cited “coupling region 66” does not qualify as a coupling region because claim 1 recites “the front end of line region of the photonic chip is removed within the optical coupling region of the photonic chip”. The applicant argues that the substrate 120 and the optical component are separate components and are not part of the same photonic chip thus the channel of 66 cannot be construed as “coupling region” nor can be used to reject the limitation of “where the front end of line region of the photonic chip is removed within the optical region” (Remarks Page 7: Last Paragraph).
The examiner respectfully disagree, Figure 8 of Demeritt illustrates a bottom substrate having a cavity wherein another component 14 is placed over the cavity. The component 14 is the front end of line region main the area of 100 and 102 because it is located in front of the tail end portion of the substrate 120 as shown in Figure 8. The element 14 has channels 66 that are formed by removing a portion of of the substrate 70 to allow fibers to be inserted into said channel 66. These channels are considered to be “coupling region” by the examiner and are formed by removing a portion of “14 – front end of line region” during the manufacturing process. The frontal portion 14 contains electronics and transistors in components 100 and 102 which are all part of 14. 14 when fully assembled are part of the “photonic chip” of Figure 8.
In regards to claim 14, applicant further argued the channel substrate 70 and the active component 100 are physically separate components within the integrated device 202 of Demeritt and thus can’t be considered part of the photonic chip.
The examiner respectfully disagrees as shown in Figure 8 the device 204 is considered by the examiner has the photonic chip. The device contains all the components of Figure 8 and thus contain a bottom substrate 120 ([0073]). The claims language does not preclude the examiner from considering multiple components from being “photonic chip”. Further claim 1 and drawing of the specification seems to support a photonic chip having multiple layers or components. The examiner would like to point out claim 14 recites a photonic comprising several components such as a substrate, front end of line region, gratings, transistors, and electro-optic devices, optical fibers of which all these components are also separate and distinct components which are integrated into one device to make up the “photonic chip”. The examiner considers the structures that make up 204 of Demeritt is as much a photonic chip as the structures claimed in claims 1 and 14 respectively.
The dependent claims are maintained for the same reason(s) as cited above.
This action is therefore made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874